SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 27, 2014 U-SWIRL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53130 (Commission File Number) 43-2092180 (IRS Employer Identifica­tion No.) 1175 American Pacific, Suite C, Henderson, Nevada 89074 (Address of principal executive offices)(Zip Code) (702) 586-8700 Registrant's telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD On February 27, 2014, the registrant released its unaudited consolidated balance sheet as of January 18, 2014 and consolidated statement of operations for the period March 1, 2013 through January 18, 2014, which will be included in the amended U-Swirl Frozen Yogurt Franchise Disclosure Document to be issued by the registrant’s wholly-owned subsidiary, U-Swirl International, Inc.A copy of this these financial statements is incorporated herein by reference and attached hereto as Exhibit99.1. The information in this report is being furnished, not filed, pursuant to Regulation FD. Accordingly, the information in Items 7.01 and 9.01 of this report will not be incorporated by reference into any registration statement filed by the registrant under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this report is not intended to, and does not, constitute a determination or admission by the registrant that the information in this report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the registrant. Item 9.01Financial Statements and Exhibits Exhibit No. Document Unaudited consolidated balance sheet as of January 18, 2014 and unaudited statement of operations for the period March 1, 2013 through January 18, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U-SWIRL, INC. February 27, 2014 By: /s/ Ulderico Conte Ulderico Conte Chief Executive Officer 2 INDEX TO EXHIBITS Exhibit No. Document Unaudited consolidated balance sheet as of January 18, 2014 and unaudited statement of operations for the period March 1, 2013 through January 18, 2014 3
